DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the interview held on 6/8/2022.  Claims 1-23, of which claims 1 and 12 are independent, were pending in this application and have been considered below.

Examiner's Amendment
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner's amendment was given in a telephone interview with Jeffrey Chapp, Attorney for Applicant, Reg. No. 50,579, on June 8, 2022.

	The application is amended as follows:
Claims 1, 21 and 23 is amended as follow:

1.	(Currently Amended) A portable access device for wirelessly gaining access to a vehicle, the portable access device comprising:
	a transceiver configured to, during a current connection event, receive first notification messages from a phone-as-a-key (PaaK) system of the vehicle and in response thereto transmit second notification messages to the PaaK system, wherein the first notification messages and the second notification are transmitted to establish a communication link between the portable access device and the PaaK system;
	a receive queue configured to receive the first notification messages;
	a transmit queue configured to store the second notification messages; and
	a control module configured to generate and store the second notification messages in the transmit queue in response to receiving the first notification messages from the receive queue, wherein the control module is configured to, based on a first one of the first notification messages, (i) determine what data was transmitted from the portable access device during a last connection event to the PaaK system prior to the current connection event, but not previously received at the Paak system during the last connection event, and (ii) generate one or more of the second notification messages to include the data transmitted from the portable access device to the PaaK system during the last connect event, but not previously received at the PaaK system during the last connection event.

21.	(Currently Amended) The portable access device of claim 1, wherein the control module is configured to (i) monitor a fill level of at least one of the receive queue or the transmit queue, and (ii) adjust at least one of a fill rate of the transmit queue.

23.	(Currently Amended) The PaaK system of claim 12, wherein the first notification message during the last connection event and where the portable access device is in the frame sequence.

Allowable Subject Matter
 	Claims 1-23 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Stitt et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that 
“a control module configured to generate and store the second notification messages in the transmit queue in response to receiving the first notification messages from the receive queue, wherein the control module is configured to, based on a first one of the first notification messages, (i) determine what data was transmitted from the portable access device during a last connection event to the PaaK system prior to the current connection event, but not previously received at the Paak system during the last connection event, and (ii) generate one or more of the second notification messages to include the data transmitted from the portable access device to the PaaK system during the last connect event, but not previously received at the PaaK system during the last connection event”, as recited in claim 1. The respective dependent claims 2-11 and 21 are allowable for the same reason, correspondingly.
“a PaaK module configured to generate and store the first notification messages in the transmit queue and generate a first one of the first notification messages to indicate at least one of channel attempts performed by the portable access device during a last connection event, or where the portable access device is in the frame sequence”, as recited in claim 12. The respective dependent claims 13-20 and 22-23 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631